DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 02/12/2020. Claims 1-8 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority Application No. JP2017169726 filed on 09/04/2017.

Information Disclosure Statement (IDS)
	The information disclosure statement (IDS) submitted on 02/12/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a location estimation device in claims 1-3, 5 and 6 (See at least ¶8 of applicant’s specification).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 7:
	Under Step 1: Claim 7 is directed towards a location estimation device of a vehicle.
	Under Step 2A – Prong 1:
	Claim 7 recites the abstract idea concept of estimating location of a vehicle. This abstract idea is described in at least claim 7 by wherein upon movement of an 
	With respect to claim 7, other than reciting the claimed “vehicle”, nothing in the limitations described above precludes the ideas from practically being performed in the human mind. For example, estimating the location and attitude of the vehicle on the second partial environmental map by using, as initial values, the corresponding location and corresponding attitude that have been corrected, language encompasses collecting information and distributing information.
	Under Step 2A – Prong 2:

	Claim 7 recites an external sensor to scan an environment so as to periodically output scan data; and a storage device to store a plurality of partial environmental maps including a first partial environmental map and a second partial environmental map linked to each other based on a coordinate transformation relationship, wherein the location estimation device comprises: a processor; and a memory to store a computer program to operate the processor that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gather data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106. 05(9).
Under Step 2B:
For the same reasons addressed above with respect to Step 2A, the additional elements recited in claim 7 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claim 8:
Dependent claim 8 only recites limitations further defining the menial processes and recite further data gathering. These imitations are considered menial processes without any significantly more elements to the abstract idea. These additional elements 

Claim 8 is ejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more. In addition, claim 8 is directed to a software per se claim.
Regarding claim 8, recites in the preamble, “A computer program to be used in the location estimation device.” In view of the claim it appears the claim comprises code and software elements. None of the comprising elements of the claimed system appear to be physical components.
Therefore, claim 8 is computer software per se and are not a “process, machine, manufacture, or composition of matter” as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al., US 20170010100 A1, in view of Ichinose Ryoko, JP 5930346 B2, hereinafter referred to as Takeuchi and Ryoko, respectively.
Regarding claim 1, Takeuchi discloses:
an external sensor to scan an environment so as to periodically output scan data (External sensor acquires external information on the mobile robot. The external information is information on an actual surrounding environment in an observation region of the external sensor and is, for example, information, such as a distance between an object arranged in the surrounding environment and the mobile robot – See at least ¶70 and 73); 
a storage device to store a plurality of partial environmental maps including a first partial environmental map and a second partial environmental map linked to each other based on a coordinate transformation relationship (The map information recording section, i.e. storage, records the information of a self position and posture estimated by the self position and posture estimation section, likelihood information calculated by the likelihood calculation section, and map information updated by the map information updating section, i.e. partial environmental map. The map information recording section also produces map information on the basis of likelihood information, external information acquired by the external sensor, and the information of a self position and posture estimated by the self position and posture estimation section and records the produced map information, i.e. second partial environmental map – See at least ¶70, 83 and FIG. 2); and 
a location estimation device to match the scan data against one of the plurality of partial environmental maps read from the storage device so as to estimate a location and an attitude of the vehicle (Self position and posture estimation section predicts a current self position and posture, i.e. attitude, of the mobile robot on the basis of internal information acquired by the internal sensor. More specifically, the self position and posture estimation section calculates a current predicted self position and posture from information on a previous position and posture of the mobile robot recorded in the map information recording section, using information on the amount of movement obtained by the internal sensor – See at least ¶70, 75 and FIG. 2), 
wherein upon movement of the estimated location of the vehicle from a location on the first partial environmental map to a location on the second partial environmental map (More specifically, the self position and posture estimation section calculates a current predicted self position and posture from information on a previous position and posture of the mobile robot recorded in the map information recording section, using information on the amount of movement obtained by the internal sensor – See at least ¶75 and FIG. 2).
	Takeuchi fails to explicitly disclose the location estimation device performs: determining, in accordance with the coordinate transformation relationship, a corresponding location and a corresponding attitude on the second partial environmental map that are associated with the estimated location and estimated 
However, Ryoko teaches:
determining, in accordance with the coordinate transformation relationship, a corresponding location and a corresponding attitude on the second partial environmental map that are associated with the estimated location and estimated attitude of the vehicle on the first partial environmental map (Further, in step S302 in FIG. 5, the restraint (relative positional relationship) between the two movement coordinates associated in the overlapping travel area 771 is one movement coordinate (for example, reference numeral 761) and the other movement coordinate ( For example, it has a meaning as to what value the position / attitude of the autonomous mobile device 10 in 762) should satisfy – See at least ¶62); 
correcting, in accordance with a history of estimated locations and estimated attitudes of the vehicle on the first partial environmental map, the corresponding location and 57corresponding attitude on the second partial environmental map at a point of timing when matching for estimating the location and attitude of the vehicle on the second partial environmental map starts (Traveling locus correction unit 102 corrects the traveling locus based on the plurality of types of environmental information acquired by the environmental information acquisition unit. The partial map generation unit complements the shape data included in the environmental information based on the travel locus corrected by the travel locus correction unit and generates a partial map. The partial map generation unit may generate a partial map using only manual environment information, or may generate a partial map using both manual environment information and autonomous environment information – See at least ¶27); and 
executing the matching for estimating the location and attitude of the vehicle on the second partial environmental map by using, as initial values, the corresponding location and corresponding attitude that have been corrected (Self position estimation unit 105 estimates the self position by matching (matching) the environmental information acquired during the autonomous movement with the map stored in the map storage unit. As a method of self-position estimation, self-position estimation based on accumulation of information may be used using the amount of movement of the vehicle body – See at least ¶29).
Takeuchi discloses a map production and mobile robot system. Ryoko teaches an autonomous movement system and a control device that estimates a self position based on environmental information and a map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi and include the feature of the steps of location estimation device, as taught by Ryoko, to create a map of surroundings of a mobile robot to accurately show the environment of the mobile robot.

Regarding claim 2, Takeuchi fails to explicitly disclose wherein the location estimation device determines a moving velocity of the vehicle on the first partial environmental map in accordance with the history of estimated locations and estimated attitudes of the vehicle on the first partial environmental map, and predicts, in accordance with the moving velocity, a location and an attitude of the vehicle on the second partial environmental map at the point of timing.
However, Ryoko teaches determines a moving velocity of the vehicle on the first partial environmental map in accordance with the history of estimated locations and estimated attitudes of the vehicle on the first partial environmental map, and predicts, in accordance with the moving velocity, a location and an attitude of the vehicle on the second partial environmental map at the point of timing (The movement coordinates are obtained by integrating movement amount information and momentum information (referring to angular velocity, acceleration, geomagnetic direction). That is, in the moving coordinates, the error increases as the moving distance increases. Then, as described above, the locus connecting the moving coordinates is the traveling locus – See at least ¶38 and FIG. 5).
Takeuchi discloses a map production and mobile robot system. Ryoko teaches an autonomous movement system and a control device that estimates a self position based on environmental information and a map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi and include the feature of determines a moving velocity of the vehicle on the first partial environmental 

Regarding claim 3, Takeuchi discloses wherein the location estimation device performs the matching by using an iterative closest point algorithm (The likelihood calculation section calculates the likelihood by calculating using image feature quantities or by using the iterative closest point (ICP) method for point clouds - See at least ¶76). 

Regarding claim 4, Takeuchi discloses comprising one of an omnidirectional wheel, a two-legged walking device, and a multi-legged walking device – (See at least Fig. 2 Mobile robot).


Regarding claim 7, Takeuchi discloses:
an external sensor to scan an environment so as to periodically output scan data (External sensor acquires external information on the mobile robot. The external information is information on an actual surrounding environment in an observation region of the external sensor and is, for example, information, such as a distance between an object arranged in the surrounding environment and the mobile robot – See at least ¶70 and 73); 
The map information recording section, i.e. storage, records the information of a self position and posture estimated by the self position and posture estimation section, likelihood information calculated by the likelihood calculation section, and map information updated by the map information updating section, i.e. partial environmental map. The map information recording section also produces map information on the basis of likelihood information, external information acquired by the external sensor, and the information of a self position and posture estimated by the self position and posture estimation section and records the produced map information, i.e. second partial environmental map – See at least ¶70, 83 and FIG. 2); and 
a location estimation device to match the scan data against one of the plurality of partial environmental maps read from the storage device so as to estimate a location and an attitude of the vehicle (Self position and posture estimation section predicts a current self position and posture, i.e. attitude, of the mobile robot on the basis of internal information acquired by the internal sensor. More specifically, the self position and posture estimation section calculates a current predicted self position and posture from information on a previous position and posture of the mobile robot recorded in the map information recording section, using information on the amount of movement obtained by the internal sensor – See at least ¶70, 75 and FIG. 2), 
wherein upon movement of the estimated location of the vehicle from a location on the first partial environmental map to a location on the second partial environmental More specifically, the self position and posture estimation section calculates a current predicted self position and posture from information on a previous position and posture of the mobile robot recorded in the map information recording section, using information on the amount of movement obtained by the internal sensor – See at least ¶75 and FIG. 2).
	Takeuchi fails to explicitly disclose the location estimation device performs: determining, in accordance with the coordinate transformation relationship, a corresponding location and a corresponding attitude on the second partial environmental map that are associated with the estimated location and estimated attitude of the vehicle on the first partial environmental map; correcting, in accordance with a history of estimated locations and estimated attitudes of the vehicle on the first partial environmental map, the corresponding location and 57corresponding attitude on the second partial environmental map at a point of timing when matching for estimating the location and attitude of the vehicle on the second partial environmental map starts; and executing the matching for estimating the location and attitude of the vehicle on the second partial environmental map by using, as initial values, the corresponding location and corresponding attitude that have been corrected.
However, Ryoko teaches:
determining, in accordance with the coordinate transformation relationship, a corresponding location and a corresponding attitude on the second partial environmental map that are associated with the estimated location and estimated attitude of the vehicle on the first partial environmental map (Further, in step S302 in FIG. 5, the restraint (relative positional relationship) between the two movement coordinates associated in the overlapping travel area 771 is one movement coordinate (for example, reference numeral 761) and the other movement coordinate ( For example, it has a meaning as to what value the position / attitude of the autonomous mobile device 10 in 762) should satisfy – See at least ¶62); 
correcting, in accordance with a history of estimated locations and estimated attitudes of the vehicle on the first partial environmental map, the corresponding location and 57corresponding attitude on the second partial environmental map at a point of timing when matching for estimating the location and attitude of the vehicle on the second partial environmental map starts (Traveling locus correction unit 102 corrects the traveling locus based on the plurality of types of environmental information acquired by the environmental information acquisition unit. The partial map generation unit complements the shape data included in the environmental information based on the travel locus corrected by the travel locus correction unit and generates a partial map. The partial map generation unit may generate a partial map using only manual environment information, or may generate a partial map using both manual environment information and autonomous environment information – See at least ¶27); and 
executing the matching for estimating the location and attitude of the vehicle on the second partial environmental map by using, as initial values, the corresponding location and corresponding attitude that have been corrected (Self position estimation unit 105 estimates the self position by matching (matching) the environmental information acquired during the autonomous movement with the map stored in the map storage unit. As a method of self-position estimation, self-position estimation based on accumulation of information may be used using the amount of movement of the vehicle body – See at least ¶29).
Takeuchi discloses a map production and mobile robot system. Ryoko teaches an autonomous movement system and a control device that estimates a self position based on environmental information and a map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi and include the feature of the steps of location estimation device, as taught by Ryoko, to create a map of surroundings of a mobile robot to accurately show the environment of the mobile robot.

Regarding claim 8, Takeuchi discloses a computer program to be used in the location estimation device (These general and specific aspects may be implemented using a system, a method, and a computer program, and any combination of systems, methods, and computer programs – See at least ¶9).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al., US 20170010100 A1, in view of Ichinose Ryoko, JP 5930346 B2, as applied to claim 1 above, and further in view of Hida et al., JP2017097537 A, hereinafter referred to as Takeuchi, Ryoko and Mori, respectively
Regarding claim 5, The combination of Takeuchi  and Ryoko fails to explicitly disclose a display device to present, using an image and/or a sound, the location or the location and attitude of the vehicle as estimated by the location estimation device.
Then, the generated navigation image is displayed on the touch panel display. Here, the navigation image includes a map image around the current position of the guidance robot, a marker image at the current position, an image indicating a route to the destination, and an image of an obstacle existing on the route . In addition, the display content of the navigation image is updated in accordance with the movement of the guidance robot. Also, in the map image of the navigation image, a block of a facility to be a landmark (landmark) existing on the way to the destination and an image showing the facility name, for example, are displayed on the block superimposed or annotated – See at least ¶38 and 39).
Takeuchi discloses a map production and mobile robot system. Ryoko teaches an autonomous movement system and a control device that estimates a self position based on environmental information and a map. Mori teaches guiding a robot to a destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takeuchi and Ryoko and include the feature of a display device to present, using an image and/or a sound, the location or the location and attitude of the vehicle as estimated by the location estimation device, as taught by Mori, to create a map of surroundings of a mobile robot to accurately show the environment of the mobile robot.

Regarding claim 6, the combination of Takeuchi and Ryoko fails to explicitly disclose a navigation device to guide a user through a path in accordance with a destination and the location and attitude of the vehicle as estimated by the location estimation device.
However, Mori teaches a navigation device to guide a user through a path in accordance with a destination and the location and attitude of the vehicle as estimated by the location estimation device (Generated navigation image is displayed on the touch panel display 20. Here, the navigation image includes a map image around the current position of the guidance robot 1, a marker image at the current position, an image indicating a route to the destination, and an image of an obstacle existing on the route – See at least ¶38 and 39).
Takeuchi discloses a map production and mobile robot system. Ryoko teaches an autonomous movement system and a control device that estimates a self position based on environmental information and a map. Mori teaches guiding a robot to a destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takeuchi and Ryoko and include the feature of a navigation device to guide a user through a path in accordance with a destination and the location and attitude of the vehicle as estimated by the location estimation device, as taught by Mori, to create a map of surroundings of a mobile robot to accurately show the environment of the mobile robot.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/M.M.K./Examiner, Art Unit 3662